Citation Nr: 1445550	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for duodenal ulcer due to Department of Veterans Affairs prescribed medication.

2.  Entitlement to service connection for cardiomyopathy, also claimed as cardiovascular condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Travel Board hearing from the RO.  Transcript of the hearing is of record.

The claim for service connection for cardiomyopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

An additional disability manifested by gastrointestinal problems, claimed as a duodenal ulcer, was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; or due to an event not reasonably foreseeable.
 

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for duodenal ulcer claimed as due to treatment received at the VA Medical Center (VAMC), have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Here, the Veteran was notified of the elements required to establish entitlement to compensation under 38 U.S.C.A. § 1151 by a letter in November 2008 and December 2008, and he had ample opportunity to respond prior to issuance of the November 2009 rating decision on appeal.  Thus, VA's duty to notify has been met.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claim was readjudicated in the January 2011 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the medical treatment provided by VA on which the claim is based, and his symptoms related to the claimed additional disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the VA treatment records were obtained, as well as service treatment records, Social Security Administration (SSA) records, and other relevant private treatment records.  In addition, a VA examination with medical opinion was obtained.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Duodenal Ulcer 

The Veteran maintains that medication prescribed by the VA caused him to develop a gastrointestinal disability, claimed as a duodenal ulcer.  Specifically, he contends that VA medical staff was negligent when they prescribed him medication, such as ibuprofen and Aggrenox, known to cause ulceration of the stomach on long term use.  

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish that carelessness, negligence, lack of proper skill, error in judgment,   or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent. 

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2013).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.    38 C.F.R. § 3.361(c)(1), (2).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for gastrointestinal problems, claimed as an ulcer, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment.

VA treatment records show that in 2003, the Veteran, who had a history of cardiac problems, was under aspirin therapy by an outside source.  In June 2004, the Veteran was taken to a private hospital when he suffered a cerebrovascular accident.  Secondary diagnoses of hypertension, hyperlipidemia and congestive heart failure were also noted.  His discharge medications included aspirin and Aggrenox.  Subsequent VA treatment records documented daily aspirin use, 81 mg, as part of the Veteran's lists of medications.  A November 2005 private treatment note shows that the Veteran related having been prescribed Aggrenox by his private medical doctor (PMD).  His medical records in 2008 reflect a history of ibuprofen 800 mg tablet, twice a day, as needed for pain. 

In October 2008 the Veteran presented to the emergency room after he "choked on a piece of steak."  The Veteran denied abdominal pain.  It was noted that the Veteran was taking 800 mg of ibuprofen, and had taken two pills earlier that day.   A VA esophagogastroduodenoscopy (EGD) was performed.  It revealed a large duodenal ulcer (1.5-2 cm) with central visible vessel present (no stigmata of bleeding).  The clinician noted that the Veteran was using a high dose of ibuprofen and was also taking Aggrenox, which would place him at high risk for bleeding.  At that the time the Veteran was instructed to stop all aspirin derivatives, such as Aleve and Advil, and use Tramadol or Tylenol instead.  He was also instructed to discontinue use of Aggrenox for the next four weeks.  

A VA neurological consultation report in January 2009, noted a history of treatment with Aggrenox since 2004, as well as a history of a recent evaluation by gastro-enterology during which it was found that the Veteran had been abusing Motrin and was diagnosed with a duodenal ulcer.  The clinician noted that use of Motrin had been suspended, but unfortunately not only was the Veteran taken off of the Motrin, but he was also taken off of the Aggrenox, which in the physician's opinion, had no contribution to his duodenal ulcer.  The clinician opined that the Veteran should be restarted on Aggrenox as it had no relevance to his duodenal ulcer.  The clinician reiterated that it was the Veteran's use of Motrin that had caused him to develop an ulcer.  

A follow-up VA EGD in February 2009, showed two distinct duodenal ulcers, that were now superficial, previously one very large duodenal ulcer in the same location.  

A VA June 2009 EGD revealed that endoscopic confirmation of complete healing of prior very large duodenal ulcer with minimal residual gastritis (best results).  VA treatment reported show that treatment with Aggrenox was subsequently resumed.  

The Veteran underwent a VA examination in July 2009.  The examiner noted     that the Veteran had reported to the ER in October 2008 for reasons unrelated to  the duodenal ulcer.  The ulcer was identified and diagnosed as an incidental finding.  Ibuprofen was immediately discontinued and he was effectively treated conservatively.  His latest EGD showed no duodenal ulcer.  The examiner found that the Veteran's duodenal ulcer and mild esophagitis were now healed based on this most recent EGD June 2009.  The examiner indicated that the there was no failure on the part of the VA to timely diagnose and properly treat the Veteran's condition and no negligence, carelessness or lack of skill.  The examiner explained that while nonsteroidal anti-inflammatory drugs (NSAIDs) were prescribed to patients with chronic pain, such as the Veteran, and could cause duodenal ulcers as a side effect, no specific recommendations were provided for how long it should be used to avoid development of an ulcer.  In this case, the Veteran likely developed the ulcer from the NSAIDs, but appropriate measures were taken once the ulcer was identified.  Therefore, there was no carelessness or negligence on the part of VA.  

First, the Board finds that the evidence is against a finding that the Veteran in fact currently suffers from an additional disability due to the prescription medication.  A VA June 2009 EGD revealed that endoscopic confirmation of complete healing of prior very large duodenal ulcer with minimal residual gastritis.  Thereafter, a VA examiner noted that the June 2009 EGD showed no duodenal ulcer and determined the condition had healed.  While the Veteran testified that he was currently being treated for the claimed disability, the VA treatment records after 2009 document a history of duodenal ulcer, but there is no indication of recurrence or active treatment or related symptoms.  

Nonetheless, despite whether the Veteran currently suffers from an additional disability, the Board finds that his claim cannot prevail under the remaining criteria set forth under 38 U.S.C.A. § 1151.  In that regard, the preponderance of the evidence demonstrates that prescription of NSAIDs or Aggrenox was not the result of VA error or negligence, and that gastrointestinal symptoms and problems were reasonably foreseeable as a result of long term use of NSAIDs.  

Initially, the Board notes that the evidence shows that the Veteran's medication regimen, to include treatment with NSAIDs and Aggrenox, was prescribed by private physicians.  In any event, there is no evidence that Aggrenox by itself or in combination with NSAIDs, caused or in any way contributed to the Veteran's ulcer.  While the use of Aggrenox was suspended for a definite period of time once the ulcer was diagnosed, a VA physician in January 2009 specifically found that Aggrenox had not contributed in any way to the Veteran's duodenal ulcer.  Significantly, while use of the medication was temporarily suspended, it was resumed since the ulcer healed and as noted above, there is no evidence of recurrence.  

With regards to the Veteran's use of NSAIDs, the most probative evidence of record fails to establish that the Veteran incurred an additional gastrointestinal disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  In this regard, the Board finds the July 2009 VA examiner's opinion of significant probative value.  The VA examiner found no failure on the part of the VA to timely diagnose and properly treat the Veteran's condition and no negligence, carelessness or lack of skill in its treatment of the Veteran.  The examiner explained that while NSAIDs was prescribed to patients with chronic pain, such as the Veteran, and could cause duodenal ulcers as a side effect, no specific recommendations were provided for how long it should   be used to avoid development of an ulcer.  The examiner further noted that while the Veteran likely developed the ulcer from the NSAIDs, not only was this a foreseeable consequence of that treatment, but appropriate measures were taken once the ulcer was identified.  Therefore, there was no carelessness, negligence on the part of VA.  Accordingly, because it is clear that the Veteran's gastrointestinal problems were a reasonably foreseeable consequence of long term use of NSAIDs, and the prescription of those medications was common for chronic musculoskeletal pain, the Veteran's claim cannot prevail.

The Board notes that the Veteran has contended that he suffers from a duodenal ulcer due to improper care on the part of the VA under 38 U.S.C.A. § 1151.  While the Veteran is competent to describe his stomach symptoms, he is not shown to possess specialized training sufficient to render a medical opinion as to the etiology of a duodenal ulcer.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has offered only conclusory statements when contending that his ulcer was caused or aggravated by improper care by the VA, resulting in an additional disability.  By contrast, the VA examiner took into consideration all of the relevant facts in providing the opinion, to include the symptoms prior to, during, and after taking the medication and the usage and risks of the medication.  Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on     the opinions of the VA examiner and health care providers than the Veteran's lay opinions.  Id.

For the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a duodenal ulcer due to Department of Veterans Affairs prescribed medication is denied.


REMAND

The AOJ issued a decision in June 2011 that denied service connection for cardiomyopathy.  The record also reflects that the Veteran filed a timely notice of disagreement to that rating decision later that same month.  However, there is no evidence in the Veteran's claims file that a statement of the case has been issued as it relates to the claim of service connection for cardiomyopathy, also claimed as cardiovascular condition.  As such, the Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the statement of the case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to service connection for cardiomyopathy, also claimed as cardiovascular condition, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


